FILED
                            NOT FOR PUBLICATION                             JUN 24 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10665

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00778-DGC

  v.
                                                 MEMORANDUM *
PATRICK GARY CARBY,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Patrick Gary Carby appeals from the district court’s judgment and

challenges the 46-month sentence imposed following his guilty-plea conviction for

reentry of a removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Carby’s counsel has filed a brief stating that there

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
are no grounds for relief, along with a motion to withdraw as counsel of record.

No answering brief has been filed.

      Carby has filed a pro se supplemental brief, arguing for the first time on

appeal that the district court improperly imposed a three-year term of supervised

release. The district court did not plainly err in imposing a term of supervised

release.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    11-10665